Motion Granted and Order filed December 13, 2011.




                                              In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-01065-CV
                                     ____________

        IN RE ALERE WOMEN’S & CHILDREN’S HEALTH, LLC, Relator



                               ORIGINAL PROCEEDING
                                 WRIT OF MANDAMUS
                                    127th District Court
                                   Harris County, Texas
                             Trial Court Cause No. 2010-09334



                                         ORDER

       On December 12, 2011, relator, Alere Women & Children’s Health lLC, filed a
petition for writ of mandamus. See Tex. Gov't Code § 22.221. Relator asks this court to
order the Honorable R. K. Sandhill, Judge of the 127th District Court of Harris County,
Texas, to set aside his order dated December 12, 2011, entered in trial court cause number
2010-09334, styled Adam Cortez, Individually and as Next Friend of Angela Cortez v.
Alere Women’s & Children’s Health, LLC. Relator claims that the trial court abused its
discretion in striking it expert witnesses.

       Relator has also filed a motion for a temporary stay of the trial court’s order. See
Tex. R. App. P. 52.8(b), 52.10. It appears from the facts stated in the petition that relator’s
request for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted.

       We therefore GRANT relator’s motion and ORDER the trial court’s order issued
December 12, 2011, and all proceedings in trial court cause number 2010-09334, styled
Adam Cortez, Individually and as Next Friend of Angela Cortez v. Alere Women’s &
Children’s Health, LLC, STAYED until a final decision by this court on relator’s petition
for writ of mandamus, or until further order of this court.

       In addition, the court requests the real party in interest, Adam Cortez, Individually
and as Next Friend of Angela Cortez, to file a response to the petition for writ of mandamus
on or before 5:00 p.m., Thursday, December 15, 2011.



                                           PER CURIAM



Panel consists of Chief Justice Hedges and Justices Brown and Christopher.




                                              2